DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David D. Kalish on 05/19/2022.

The application has been amended as follows: 


In The Claims:

1. (Currently Amended) A hanger to hang an object to a support, the hanger comprising: 
an elongated base comprising a back, a mount that overlaps with a top section of the back, and a hook that overlaps with a bottom section of the back, the elongated base comprising an elongated shape with with the mount comprising a first distal end and the hook comprising a second distal end and the first distal end is spaced apart from the second distal end by a gap; 
a tongue mounted to the back and that extends outward from the back towards the hook, the tongue being exposed at the gap; 
a first aperture that extends through the back, a second aperture that extends through the tongue, and a third aperture that extends through the mount, the first, second, and third apertures being aligned in a straight line; 
wherein the back comprises a flat back surface and the first aperture in the back is aligned with the gap such that the first aperture is positioned lower than the first distal end and higher than the second distal end and such that when a fastener extends through the apertures the fastener is positioned at a non- perpendicular angle relative to the back to secure the hanger to the support; and 
wherein the elongated base comprises a unitary, one-piece construction.  
…

3. (Currently Amended) The hanger of claim 1, wherein the 

4. (Currently Amended) The hanger of claim 1, wherein the first, second, and third apertures each comprise an elongated shape with a major axis that is parallel with a centerline of the elongated base.  
…

7. (Currently Amended) The hanger of claim 6, wherein the second aperture in the tongue is positioned at an intersection of the first and second sections of the tongue.  
…

11. (Currently Amended) A hanger to hang an object to a support, the hanger comprising: 
a base comprising: 
a back with a front surface and a back surface, the back surface is flat to contact against the support; 
a hook that extends from the back and is positioned in front of the front surface at a lower section of the back; 
a mount that extends from the back and is positioned in front of the front surface of an upper section of the back; 
wherein the mount comprises a first distal end and the hook comprises a second distal end and the first distal end is spaced apart from the second distal end by a gap;
a tongue mounted to the front surface of the back and that extends outward from the front surface towards the hook, the tongue comprising an elongated shape that extends outward from the back and is flexible to bend when contacted by the object; and 
a first aperture that extends through the back, a second aperture that extends through the tongue, and a third aperture that extends through the mount, with the first aperture in the back aligned with the gap such that the first aperture is positioned lower than the first distal end and higher than the second distal end and with the first, second, and third apertures aligned in a straight line to position a fastener at a non-perpendicular angle relative to the back surface of the back when the fastener extends through the apertures to secure the hanger to the support.  
…

15. (Currently Amended) The hanger of claim 14, wherein the second aperture in the tongue is positioned at an intersection of the first and second sections.  
…

17. (Currently Amended) The hanger of claim [[16]] 11, wherein the first, second, and third apertures each comprise an elongated shape that is parallel with [[the]] a centerline of the base.  

18. (Currently Amended) A hanger to hang an object to a support, the hanger comprising: 
a base comprising: 
a back configured to contact against the support, the back being flat; 
a hook that overlaps with a bottom section of the back; 
a mount that overlaps with a top section of the back; 
wherein the mount comprises a first distal end and the hook comprises a second distal end and the first distal end is spaced apart from the second distal end by a gap;
a tongue comprising an elongated shape and is spaced away from each of the hook and the mount, the tongue comprising: 
a first section mounted to the back: a second section that extends outward towards the hook; 
a bend positioned at the intersection of the first and second sections, the bend configured for the first and second sections to be aligned at an obtuse angle; and the tongue extends outward from the back and is flexible to bend when contacted by the object; 
a first aperture that extends through the back, a second aperture that extends through the tongue, and a third aperture that extends through the mount, with the first aperture in the back aligned with the gap such that the first aperture is positioned lower than the first distal end and higher than the second distal end and with the first, second, and third apertures aligned in a straight line to position a fastener at a non-perpendicular angle relative to the back when the fastener is inserted to secure the hanger to the support, and with the second aperture in the tongue positioned at the bend and extending into each of the first and second sections; 
each of the tongue and the base constructed from a strip of material with the strip having a thickness measured between front and back surfaces with the thickness of the tongue being smaller than the thickness of the base.  
…

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The references Popkin et al. (US Patent No. 8,398,048) and Rene (FR 2 664 950) disclose elongated bases comprising hooks, mounts, and tongues having aligned apertures. However, the tongue in Popkin does not extend towards its hook and the aperture in its back is not located below the distal end of its mount. Olivier also fails to disclose a back aperture having the claimed location and a tongue mounted to the back, and amending it such that the tongue and openings have the claimed configuration will require a large structural change to the structure while making replacement of the tongue more complex. As such, one having ordinary skill in the art would not be motivated to make such an amendment and as no references have been found in updated searches, the claims have been found to be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631